Citation Nr: 1532450	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-49 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left leg condition, to include as secondary to a service-connected low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1990 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2009, the Veteran filed a claim for service connection for his "left leg secondary to service connected back condition."  By a filing of June 2015, the Veteran made clear that he seeks service connection for a left leg condition on both a direct basis and a secondary basis.  See appellate brief of June 2015 ("The veteran maintains that he currently suffers from a specific left leg condition related to his active service or to a service-connected disability").

A remand is required in this case to obtain potentially relevant Social Security Administration (SSA) disability records.  This further evidentiary development is required to ensure a complete record upon which to decide the Veteran's claim.  VA must obtain SSA records if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010); Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

The Veteran's claims file contains a compact disc (CD) of SSA disability records of the Veteran.  Paper copies of only some of these electronic records have been associated with the claims file.  The Board attempted to access the electronic information through its computer system but was unable to open all of the electronic files on the compact disc.  The CD is visibly cracked.

The Veteran's claim will be remanded so that all relevant SSA disability records can be associated with the Veteran's claims file.  Because the records cannot be printed from the existing CD, the AOJ must again contact the SSA to obtain a complete copy of the Veteran's application for SSA benefits and all adjudications for SSA disability benefits, including any underlying medical evidence.

Accordingly, the case is REMANDED for the following action:

1. After securing any necessary authorization, obtain and associate with the claims file all of the Veteran's relevant VA and private treatment records from April 2011 to the present.  If there is any negative response, this must be documented in the claims file, and the Veteran must be properly informed.

2. Contact the SSA to obtain any SSA application and related SSA disability records of the Veteran.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if such records are not available.

3. After the above development, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any disability of the left leg.

The claims file, including complete SSA disability records, must be made available to, and reviewed by, the medical examiner in conjunction with the examination.

The examiner should offer an opinion and complete rationale as to the following: 

a. Identify any disability pertaining to the Veteran's left leg.

b. If a disability of the left leg is diagnosed, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the left leg disability is related to the Veteran's period of military service, to include the injury that the Veteran sustained in a training exercise in 1992.

c. If a disability of the left leg is diagnosed, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the left leg disability is either (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression of the disability) by the Veteran's service-connected low back disability.  If the examiner finds that a left leg disability is aggravated by the service-connected low back disability, the examiner should quantify the degree of aggravation, if possible.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the above action and any other development deemed warranted, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




